Title: From George Washington to Benjamin Lincoln, 22 May 1782
From: Washington, George
To: Lincoln, Benjamin


                        
                            Dear Sir
                            Head Quarters 22 May 1782
                        
                        Your Favor of the 15th is received—with its several Inclosures.
                        The Resolution of Congress respectg the Inhabitants of So. Carolina, would have been commincated to
                            the British Comander in Chief in N. York, before this Time, but for the disagreeable Circumstance of Retaliation which has
                            intervened—the purport of that Resolve is transmitted in my Letter of Yesterday to Lord Guy Carleton.
                        Inclosed is an Extract of a Letter from B. Genl Irvine at Fort Pitt—respectg a Number of unfortunate friendly
                            Indians—whose Circumstances are distressed, & who ought to be provided for—I transmit it for your Consideration,
                            and request that Measures may be taken for their comfortable Relief. I am &a
                        
                            G.W.
                        
                        
                            P.S. Inclose to you a Copy from the Genl Orders of last Year respectg Promotions in the Corps of
                                Sappers & Miners—and have to desire that Commissions may be sent forward agreeable to the
                                several Appointments.I am &a
                        
                        
                            G.W.
                        
                        
                            The Letters Inclosed you will please to forward by the first favorable Opportunity.
                        

                    